JOURNAL ENTRY AND OPINION
Relator, Leonard Lynch, seeks a writ of mandamus from this court that requires the respondent, Judge Janet R. Burnside, to render findings of fact and conclusions of law with regard to the denial of two separate motions for judicial release (R.C.2929.20) as filed in the underlying case of State v. Lynch,
Cuyahoga County Court of Common Pleas Case No. CR-344873. The respondent has filed a motion to dismiss.
In order for this court to issue a writ of mandamus, the relator must establish that: 1) the relator possesses a clear legal right to the relief requested; 2) the respondent possesses a clear legal duty to perform the requested act; and 3) the relator possesses no plain and adequate remedy at law. State exrel. Carter v. Wilkinson (1994), 70 Ohio St.3d 65. R.C. 2929.20, which allows an "eligible offender" to file a motion for judicial release, does not require a trial court to render findings of fact and conclusions of law upon the denial of a motion for judicial release. Thus, the relator has failed to establish that he possesses a legal right to findings of fact and conclusions of law and has further failed to establish that the respondent possesses a legal duty to issue findings of fact and conclusions of law upon the denial of a motion for judicial release. Cf.State ex rel. Bardo v. Lyndhurst (1988), 37 Ohio St.3d 106; Stateex rel. Westchester Estates, Inc. v. Bacon (1980), 61 Ohio St.2d 42.
Accordingly, we grant the respondent's motion to dismiss. Costs to relator.
Writ dismissed.
ANN DYKE, J., CONCURS
                             ___________________________________ JAMES M. PORTER ADMINISTRATIVE JUDGE